Case: 21-20071     Document: 00515960808         Page: 1     Date Filed: 08/02/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                  August 2, 2021
                                  No. 21-20071
                                Summary Calendar                  Lyle W. Cayce
                                                                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Emil Bon Chicol-Najarro,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court

                        for the Southern District of Texas
                            USDC No. 4:20-CR-479-1


   Before Dennis, Clement, and Haynes, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Emil Bon
   Chicol-Najarro has moved for leave to withdraw and has filed a brief in
   accordance with Anders v. California, 386 U.S. 738 (1967), and United States



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20071     Document: 00515960808         Page: 2   Date Filed: 08/02/2021




                                  No. 21-20071


   v. Flores, 632 F.3d 229 (5th Cir. 2011). Chicol-Najarro has not filed a
   response. We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein. We concur with counsel’s assessment that the
   appeal presents no nonfrivolous issue for appellate review. Accordingly,
   counsel’s motion for leave to withdraw is GRANTED, counsel is excused
   from further responsibilities herein, and the APPEAL IS DISMISSED.
   See 5th Cir. R. 42.2.




                                       2